UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6508



ARTHUR LEE TILLMAN,

                                           Petitioner - Appellant,

          versus


STEPHEN M. DEWALT, Warden, FCI Butner; JOHN
ASHCROFT, US Attorney General,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Joseph C. Howard, District
Judge. (CA-01-937-5-HO)


Submitted:   May 16, 2002                     Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Lee Tillman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Arthur Lee Tillman appeals the district court’s order denying

his motion under Fed. R. Civ. P. 59(e). We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Tillman v. Dewalt, No. CA-01-937-5-HO (E.D.N.C. filed Feb. 19,

2002, entered Feb. 20, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                2